Name: Commission Regulation (EEC) No 1969/91 of 4 July 1991 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L.
 Type: Regulation
 Subject Matter: natural environment;  means of agricultural production
 Date Published: nan

 5. 7. 91 Official Journal of the European Communities No L 177/ 11 COMMISSION REGULATION (EEC) No 1969/91 of 4 July 1991 amending Regulation (EEC) No 1445/76 specifying the different varieties of Lolium perenne L. results in their inclusion in one of the abovementioned lists ; whereas the Annexes to Regulation (EEC) No 1445/76 should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1740/91 (2), and in particular Article 3 (5) thereof, Whereas Commission Regulation (EEC) No 1445/76 (3), as last amended by Regulation (EEC) No 191 1 /90 (4), listed the varieties of Lolium perenne L. of high persis ­ tence, late or medium late, and of Lolium perenne L. of low persistence, medium late, medium early or early, within the meaning of the provisions adopted pursuant to Article 3 of Regulation (EEC) No 2358/71 ; Whereas, since the last amendment of Regulation (EEC) No 1445/76, certified seed of certain varieties of Lolium perenne L. is no longer marketed, while certified seed of other varieties has appeared on the market and will be marketed for the first time during the 1991 /92 marketing year ; whereas, furthermore, the application of the classifi ­ cation criteria to certain varieties of Lolium perenne L. HAS ADOPTED THIS REGULATION : Article 1 Annexes I and II to Regulation (EEC) No 1445/76 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 163, 26. 6 . 1991 , p. 39. (3) OJ No L 161 , 23 . 6 . 1976, p. 10. (4) OJ No L 173, 6 . 7. 1990, p. 19 . No L 177/ 12 Official Journal of the European Communities 5. 7. 91 ANNEX I Varieties of high persistence, late or medium late 1 . Aberystwyth S. 23 54. Fanal (T) 107. Outsider 2 . Aladin 55. Final 108 . Pablo 3 . Albi 56. Fingal 109 . Pacage 4 . Amadur 57. Flamingo (T) 110 . Parcour 5 . Ambiance 58 . Floret (T) 111 . Patora 6 . Anduril 59 . Heraut 112. Patron 7 . Animo 60. Hercules 113 . Pelleas 8 . Antara 61 . Hermes 1 1 4. Perfect 9 . Antrim 62. Honneur 1 1 5. Perma 10 . Arno 63. Hunter 116 . Phoenix (T) 1 1 . Baltic 64. Idole 117. Pippin 12 . Barball 65 . Jetta 118 . Player 13 . Barclay 66. Jumbo 119. Pleno 14. Barcredo 67. Karin | 120 . Portstewart 15. Barenza 68 . Kent Indigenous 121 . Preference 16. Barezane 69. Kerdion 122. President 1 7. Barglen 70. Kosta 123. Prester 18 . Barlow 71 . Langa 124. Prince 19 . Barlenna 72. Lamora (Mommersteeg's Weidauer) 125. Profit 20 . Barlet 73. Leanda 126. Progress 21 . Barmaco 74. Lihersa 127. Rally (I) 22. Barmega 75. Lilope 128 . Rathlin 23. Barry 76. Limage 129. Rival 24. Barsandra 77. Limes 130. Ronja 25. Bartony 78 . Linocta 131 . Saione 26. Belfort (T) 79 . Liparis 132. Sakini 27 . Bellatrix 80 . Lipondo 133. Salem 28 . Boomer Si . Liquick 134. Score (Fair Way) 29. Borvi 82. Lisabelle 135. Senator 30 . Boston 83 . Lissabon 136. Sisu 31 . Capper 84. Lisuna 137. Sommora 32. Caprice 85. Livonne 138. Splendor 33. Carrick 86. Look 139. Springfield 34. Castle (T) 87 . Loretta 140. Sprinter 35. Chantal 88 . Lorina 141 . Stentor 36. Citadel (T) 89. Lucretia 142. Surprise 37. Combi 90 . Madera (T) 143. Talbot 38 . Compas 91 . Magella 144. Talgo 39. Condesa (T) 92 . Magister 145. Taya 40. Contender 93 . Majestic 146. Texas 41 . Cupido 94. Mandola 147. Tilva 42. Danny 95. Manhattan 148. Tivoli 43 . Dolby 96. Maprima 149. Trani 44. Domingo 97. Marathon 150. Tresor 45 . Donata 98 . Mascot 151 . Trimmer 46. Duramo 99 . Master 152. Troubadour 47. Edgar 100 . Meltra RVP (1) 153. Trustee 48. Elka 101 . Modus (T) 154. Tyrone 49. Elrond 102. Moldau 155. Variant 50. Emir 103 . Mombassa 156. Vigor 51 . Ensporta 104 . Mondial 157. Wendy 52. Entrar 105 . Moretti 53 . Excelsior 106 . Othello ANNEX II Varieties of low persistence, medium late, medium early or early 1 . Atempo (I) 3 . Lenta Pajbjerg 2. Delray 4. Verna Pajbjerg